UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4932 John Hancock World Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: January 31, 2007 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Health Sciences Fund Securities owned by the Fund on January 31, 2007 (unaudited) Issuer Shares Value Common stocks 81.51% (Cost $190,260,600) Agricultural Products 1.36% Bunge Ltd. (Bermuda) 50,000 3,847,500 Biotechnology 14.53% Acorda Therapeutics, Inc. (I)(V) 277,942 4,805,617 Advanced Magnetics, Inc. (I) 30,000 1,827,900 AEterna Zentaris, Inc. (Canada) (I) 56,309 228,615 Alexion Pharmaceuticals, Inc. (I) 19,000 789,830 Altus Pharmaceuticals, Inc. (I) 100,000 1,822,000 Amgen, Inc. (I) 59,550 4,190,533 BioSphere Medical, Inc. (I) 178,600 1,212,694 Celgene Corp. (I)(L) 45,000 2,415,600 Exelixis, Inc. (I) 123,200 1,207,360 Gilead Sciences, Inc. (I)(V) 67,000 4,309,440 Iomai Corp. (I) 93,530 577,080 Isis Pharmaceuticals, Inc. (I)(L) 133,000 1,381,870 Medarex, Inc. (I)(L) 275,700 3,713,679 Onyx Pharmaceuticals, Inc. (I)(L) 28,000 331,800 OSI Pharmaceuticals, Inc. (I)(V) 60,000 2,041,200 Panacos Pharmaceuticals, Inc. (I) 60,750 237,533 Regeneration Technologies, Inc. (I) 355,000 2,041,250 Theratechnologies, Inc. (Canada) (I) 609,000 4,571,111 Theravance, Inc. (I) 100,000 3,432,000 Construction & Farm Machinery 1.17% Force Protection, Inc. (I)(L) 184,450 3,318,255 Diversified Chemicals 3.63% Bayer AG (Germany) (C) 175,500 10,282,936 Health Care Distributors 1.55% Animal Health International, Inc. (I) 37,620 468,369 Cardinal Health, Inc. 55,000 3,928,100 Health Care Equipment 11.98% ABIOMED, Inc. (I)(L) 120,000 1,765,200 ArthroCare Corp. (I)(L) 50,000 1,845,000 Baxter International, Inc. 86,000 4,270,760 Biomet, Inc. 59,050 2,501,358 Cardica, Inc. (I) 125,000 626,250 Electro-Optical Sciences, Inc. (I) 250,000 1,400,000 Electro-Optical Sciences, Inc. (I)(K) 43,860 208,774 Hospira, Inc. (I) 100,000 3,678,000 Micrus Endvascular Corp. (I) 40,000 950,000 Page 1 John Hancock Health Sciences Fund Securities owned by the Fund on January 31, 2007 (unaudited) Northstar Neuroscience, Inc. (I) 124,190 1,646,759 NMT Medical, Inc. (I) 130,000 1,740,700 SonoSite, Inc. (I)(L) 85,000 2,762,500 Stereotaxis, Inc. (I)(L) 305,600 3,141,568 Thoratec Corp. (I) 166,000 2,989,660 Zimmer Holdings, Inc. (I) 52,000 4,379,440 Health Care Facilities 1.43% DaVita, Inc. (I) 50,000 2,730,000 Sun Healthcare Group, Inc. (I) 107,180 1,320,458 Health Care Services 11.49% Aveta, Inc. (I)(S) 752,790 12,797,430 Medco Health Solutions, Inc. (I) 91,160 5,397,584 Nektar Therapeutics (I)(L) 400,000 5,080,000 Omnicare, Inc. 75,000 3,014,250 OXiGENE, Inc. (I) 200,000 864,000 Santarus, Inc. (I)(L) 439,350 3,057,876 Systems Xcellence, Inc. (Canada) (I) 110,170 2,319,079 Health Care Supplies 4.97% Bioenvision, Inc. (I)(L) 185,000 906,500 Healthcare Acquisition Corp. (I) 150,000 1,104,000 Inverness Medical Innovations, Inc. (I) 20,500 845,010 Inverness Medical Innovations, Inc. (I)(K) 152,000 6,265,440 LifeCell Corp. (I) 62,000 1,482,420 Minrad International, Inc. (I) 81,810 463,863 PolyMedia Corp. (L) 75,000 3,003,000 Life Sciences Tools & Services 1.05% Enzo Biochem, Inc. (I)(L) 200,000 2,968,000 Managed Health Care 0.86% Aetna, Inc. 58,000 2,445,280 Pharmaceuticals 27.49% Anesiva, Inc. (I) 450,000 3,636,000 Astellas Pharma, Inc. (Japan) 60,150 2,551,004 AstraZeneca Plc (United Kingdom) 46,000 2,573,700 Auxilium Pharmaceuticals, Inc. (I)(L) 344,000 4,754,080 Barr Pharmaceuticals, Inc. (I) 55,000 2,943,600 BioMimetic Therapeutics, Inc. (I) 90,000 1,386,000 Cardiome Pharma Corp. (Canada) (I) 100,000 1,142,000 Cubist Pharmaceuticals, Inc. (I)(L) 100,000 1,840,000 Inspire Pharmaceuticals, Inc. (I) 100,000 646,000 Inyx, Inc (I) 847,500 1,864,500 Johnson & Johnson (V) 50,000 3,340,000 Labopharm, Inc. (Canada) (I)(L) 200,000 1,090,000 MGI Pharma, Inc. (I)(L) 191,000 3,671,020 Novartis AG, American Depositary Receipt (ADR) (Switzerland) 115,000 6,634,350 Pharmion Corp. (I) 80,000 2,548,000 Roche Holding AG (Switzerland) 45,000 8,428,033 Page 2 John Hancock Health Sciences Fund Securities owned by the Fund on January 31, 2007 (unaudited) Schering-Plough Corp. 240,000 6,000,000 Sepracor, Inc. (I) 100,500 5,734,530 Shire Plc, (ADR) (United Kingdom) 161,000 10,220,280 Spectrum Pharmaceuticals Inc. (I) 248,000 1,597,120 Wyeth 106,000 5,237,460 Issuer Shares Value Units 0.42% (Cost $1,104,000) Health Care Supplies 0.42% Oracle Healthcare Acquisition (I) 138,000 1,193,700 Issuer Shares Value Warrants 0.08% (Cost $142,500) Health Care Equipment 0.00% 0 Electro-Optical Sciences, Inc. (B) 6,579 0 Health Care Supplies 0.08% Healthcare Acquisition Corp. 150,000 217,500 Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 17.99% (Cost $50,953,094) Joint Repurchase Agreement 4.14% Investment in a joint repurchase agreement transaction with Cantor Fitzgerald LP  Dated 1-31-07, due 2-1-07 (Secured by U.S. Treasury Inflation Indexed Notes 2.000%, due 1-15-16, 2.375%, due 4-15-11, 2.500%, due 7-15-16, and 3.625%, due 1-15-08). Maturity value: $11,743,703 5.220 11,742 11,742,000 Shares Cash Equivalents 13.85% AIM Cash Investment Trust (T) 39,211,094 39,211,094 Total investments (Cost $242,460,194) 100.00% Page 3 John Hancock Health Sciences Fund Securities owned by the Fund on January 31, 2007 (unaudited) Issuer Shares Value Investments sold short (Cost $1,293,861) Pharmaceuticals Bradley Pharmaceuticals, Inc. (I) 85,000 1,709,350 Page 4 John Hancock Health Sciences Fund Footnotes to Schedule of Investments January 31, 2007 (unaudited) (B) This security is fair valued in good faith under procedures established by the Board of Trustees. These securities amounted to $0 or 0% of the Fund's total investments as of January 31, 2007. (C) Parenthetical disclosure of a country in the security description represents country of issuer; however, the security is euro-denominated. (I) Non-income-producing security. (K) Direct placement securities are restricted to resale. They have been fair valued in accordance with procedures approved by the Trustees after consideration of restrictions as to resale, financial condition and prospects of the issuer, general market conditions and pertinent information in accordance with the Fund's bylaws and the Investment Company Act of 1940, as amended. The Fund has limited rights to registration under the Securities Act of 1933 with respect to these restricted securities. Additional information on these securities is shown on the direct placement table following these footnotes. (L) All or a portion of this security is on loan as of January 31, 2007. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $12,797,430 or 4.52% of the Fund's total investments as of January 31, 2007. (T) Represents investment of securities lending collateral. (V) A portion of these securities have been segregated by the Fund's custodian bank to secure the Fund's outstanding short sale position. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on January 31, 2007, including short-term investments, was $242,460,194. Gross unrealized appreciation and depreciation of investments aggregated $48,002,036 and $7,307,828, respectively, resulting in net unrealized appreciation of $40,694,208. Footnotes to Schedule of Investments - Page 1 John Hancock Health Sciences Fund Direct Placement Securities January 31, 2007 (unaudited) Value as a percentage Acquisition Acquisition of Fund's Value as of Issuer, description date cost total investments January 31, 2007 Electo-Optical Sciences, Inc. 10-31-06 $250,002 0.07% $208,774 Inverness Medical Innovations, Inc. 08-17-06 4,598,000 2.21% 6,265,440 Direct Placement Securities ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock World Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 28, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 28, 2007 By: /s/ John G. Vrysen John G. Vrysen Chief Financial Officer Date: April 2, 2007
